DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on July 13, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.  
Regarding claim 1, while the Applicants are correct that the Goldfain cell phone fits into a case and then the case fits into the modular accessory (3300), this does not negate the art rejection.  When the Goldfain cell phone is placed into its case, they become one “mobile device”.  The Goldfain modular accessory is “for receiving” and powering the mobile device.  
Goldfain states “The modular accessory 3300 may include an electrical connector 3304 for electrical connection of the modular accessory to an electronic device encased by a protective case” (par 153).  Further, Goldfain discloses that the modular accessory converts wireless power into wired power to charge either the case or the encased device (par 162).  
Next, the Examiner notes that the wireless communication circuit is broadly defined as being “for communicating with a power generating unit”.  This is an intended use limitation.  It does not require actual communication to be achieved.  The prior art only needs to show a circuit “for communicating”.  The naming of the device that would receive this communication (power generating unit generating the RF signal) does not further limit the structure of the wireless communication circuit itself.  That the power generation unit emits RF power (instead of optical or acoustic) does not change how the communication circuit itself would be built or operated.  
The Examiner also notes that the power generating unit is not claimed.  The claim does not define a wireless communication circuit within a power generating unit to actually receive wireless communication from the recovery unit.  The claim also does not define what type of information is exchanged between the two sides.  
Goldfain discloses a wireless communication circuit (3440; par 156).  This circuit clearly sends wireless signal out to any device that can receive it (including a power generating unit).  Thus, it is “for communicating”, as claimed.  Furthermore, Walsh discloses the source emits RF power.  
Regarding claim 3, the Applicants have not addressed or rebutted the art rejection of the claim.  The art rejection cites to the placement of the antennas as a result effective variable.  MPEP §2144.05.  As the Applicants have not persuasively rebutted the art rejection, the interpretation of Goldfain’s “edge” antennas is maintained.  If the Applicants intend for “edge antennas” to be defined more specifically, they are invited to amend the claims accordingly.
Regarding claim 5, the “1” in a 1x2 (or 2x1) array is still a dimension.  The Applicants have not amended the claim to require that a dimension is larger than 1 element. 
Regarding claim 7, Tinaphong is analogous to Goldfain.  The Applicants do not persuasively demonstrate otherwise. 
Regarding claim 10, Goldfain discloses the wireless communication circuit uses Bluetooth (par 156).  Cells phones obviously include Bluetooth communication capabilities.  Thus, the skilled artisan would recognize that the Goldfain recovery unit communicates with the mobile device. 
Regarding claim 16, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The recovery unit was already disclosed by Goldfain.  Park was recited on for its teaching of accelerometers.  To require Park to also disclose a recovery unit would effectively limit the Office to anticipation rejections under §102.  The Applicants’ argument is not persuasive.
The art rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 15, 28-33, 37 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain (US 2017/0026498) in view of Walsh (US 2014/0252866).
With respect to claim 1, Goldfain discloses a recovery unit (fig 33-34; par 152-163) for receiving a mobile device, the recovery unit comprising: 
a plurality of planar antennas (3470; par 162-163; see discussion of “planar” below) disposed along at least one of bottom or top surfaces of the recovery unit; 
a rectifying circuit (inherent, wireless power is received as AC and stored within the battery 3410 as DC; this inherently requires a generic rectifying circuit that is “for converting” RF to DC) for converting an RF power received by the plurality of planar antennas to a DC power; 
an energy storage unit (3410; par 160) for storing the DC power; and 
a wireless communication circuit (3440; par 156) for communicating with a power generating unit generating the RF power, 
wherein the recovery unit is further supplies the DC power to the mobile device when the mobile device is placed therein (via contacts shown in fig 33, item 3304, and fig 34, item 3450; par 153 and 157).  
Goldfain discloses an accessory for receiving a smart phone (when kept within its case).  The accessory includes wireless power receiving antennas, a rectifier and battery.  Figure 34 indicates that antenna is either one or a plurality and a plurality is also discussed in paragraph 163.  The accessory also includes wireless communication circuitry to communicate with an unclaimed power source. 
Goldfain obviously discloses a rectifier (Walsh also explicitly discloses one).  This is because wireless power is AC power, but batteries only operate using DC.  Thus, there would obviously be a rectifying circuit between the Goldfain antenna and battery.  Further, this obvious rectifier would be “for converting” RF to DC power.  The skilled artisan would have understood that a generic rectifier is made of diode; this structure is “for converting” just about any incoming AC frequency into a DC output.  The use of “for converting a power of the RF signal [] into DC power” does not appear to be further limiting to the limitation of the rectifying circuit.  Goldfain’s rectifier is “for converting” as claimed.
It is noted that the Applicants’ specification does not give “planar” any specific definition.  No clarifying remarks or citations have been provided.  Thus, the planar antenna is interpreted as a relatively flat antenna that would not make the recovery unit excessively thick/large.  Goldfain’s antennas would have to fit within the thin cross section of the recovery unit (see fig 33C).  The skilled artisan would have understood that the Goldfain’s antennas are thin, thereby making them “planar”.
Goldfain discloses a first plurality of antennas, but does not expressly disclose that they are for receiving RF signals.  Walsh (fig 3; par 26-31) discloses a wireless power receiver that comprises planar antennas (112; par 26) for receiving RF signals (par 31) and a rectifier (304F; par 27) for converting RF to DC.   Walsh discloses that planar antennas are obvious variants of antenna and that the skilled artisan would know to choose one based on the type of wireless power transmission used (par 26).  Thus, should the skilled artisan desire to receive RF power, they would have looked to Walsh to know to use a planar antenna. 
Goldfain and Walsh are analogous because they are from the same field of endeavor, namely wireless power receiving antennas.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure/modify the Goldfain antennas to be “planar”, as taught by Walsh.  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified, proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  Further motivation can be found in Walsh, which discloses that the skilled artisan would know to select a planar antenna based on the type of wireless power system being used. 
Walsh also provides the disclosure necessary to support the interpretation that the skilled artisan would have understood Goldfain to include a rectifier.  
With respect to claim 2, Goldfain obviously discloses rectifiers (as supported by Walsh), but does not expressly disclose where they are located.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Goldfain rectifiers on the same board as the first plurality of planar antennas (3470).  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number (2) of identified, proven solutions, each with a reasonable expectation of suggest.  MPEP §2143(E).  The Goldfain rectifier can either be placed with the antennas (3470) or with the power circuitry (on 3420).  Either position is equally plausible.  Further, the physical location of the rectifier will not affect its electrical performance.  Thus, the skilled artisan would have considered placing the rectifiers on the same board as the antennas.  
Further, the entire Goldfain holder (3400) has a thin cross section (see fig 33).  Thus, the skilled artisan would have considered the antennas and rectifier to be on the same “board”.  If they were stacked, then the Goldfain holder would no longer be thin.  If they are side-by-side, then the skilled artisan would have considered physically connecting them (on a “board”) because they are already electrically connected.  And the skilled artisan would not want that electrical connection to be severed by having the parts move relative to each other. 
With respect to claim 3, Goldfain discloses a first plurality of edge antennas disposed along exterior edges of the recovery unit (see fig 34).  The Goldfain antennas (3470) are near the top edge and the right edge of the recover unit (3400).  Wash disclosing modifying these antennas to be “for” receiving RF signals. 
Further, the physical placement of antennas is a result effective variable.  MPEP §2144.05.  The placements, orientation and distance between antennas determine its wireless power receiving efficiency.  And the skilled artisan would understand that the placement, orientation and distance between transmitting antennas would affect how the receiver is configured for maximum transfer efficiency.  A receiver with exterior edge antennas would only successfully receive power if the transmitter’s antennas were placed in a manner that physical aligned with those edge antennas.  
The Applicants are also notified of the extreme breadth of the language of claim 3.   There is no clear definition in the claim of the size/shape/proportions of the recovery unit to clearly indicate what its exterior edge would be.  Also, there is no clear definition in the claim of how all of the antennas are coupled to the rectifier.  Adding unused antennas to an undefined “edge” of the Goldfain recovery unit would have been an obvious modification.
With respect to claim 4, Goldfain discloses said first plurality of planar antennas form an array (3470).  Goldfain discloses a plurality of antennas.  At the least, there are two antennas.  These antennas would be arranged next to each other (side-by-side, top-to-bottom, etc.).  This is a 1x2 array.  Adding more antennas increases the size of the array.  
With respect to claim 5, Goldfain discloses said array is a two-dimensional array (fig 34).  Goldfain does not disclose that receive antennas are placed on top of each other.  The skilled artisan would understand that they are side-by-side within the same plane.  This makes it two-dimensional (length and width).  Even the smallest plurality (two) would be a 2x1 or a 1x2 array.  Either one is “two-dimensional”. 
With respect to claim 6, Goldfain (fig 4; par 64-67) discloses said recovery unit further comprises a lid (205) adapted to swivel around an end axis (at 215; see par 65) of the recovery unit thereby to open and close the recovery unit.  
With respect to claim 10, Goldfain discloses said wireless communication circuit further communicates with the mobile device via a wireless (par 156) or wired link.  
With respect to claim 15, Goldfain discloses said recovery unit further comprises a display (fig 39, item 3810; par 197).  Goldfain discloses that in one embodiment, the recovery unit (cell phone holder) is large and includes a display (fig 39).
With respect to claim 28, Goldfain and Walsh combine to disclose the recovery unit, as discussed above in the art rejections of claims 1 and 3.  Goldfain’s plurality of antennas (3470) have been interpreted as being “edge” antennas, as discussed above.  Further, the Goldfain recover unit is thin (see fig 33), which supports the interpretation that its antennas are placed within the “bottom”.  Goldfain discloses a plurality of antennas without any numerical limit.  Any two or more are interpreted as edge antennas and any other two or more are interpreted as bottom antennas.  It also does not appear that the claim prohibits one antenna from being counted as both an edge and bottom antenna.  The references are analogous, as discussed above. 
With respect to claims 29, 31-33, 37 and 49, Goldfain discloses the recited limitations, as discussed above in the art rejections of claims 2, 4-6, 1 and 15, respectively. 
With respect to claim 30, Goldfain discloses the rectifying circuit is disposed in a module (3400) comprising a port (either 3450 or 3455) for communication with the mobile device.  
Claims 6-9, 21-22 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Walsh and Tinaphong (US 2011/0175461).
With respect to claim 6, as discussed above Goldfain (fig 4; par 64-67) discloses said recovery unit further comprises a lid (205) adapted to swivel around an end axis (at 215; see par 65) of the recovery unit thereby to open and close the recovery unit.  
Tinaphong (all figures, all text) discloses a recovery unit (fig 5-10, item 32) for receiving wireless power, storing it in a battery, and later supplying it to a cell phone.  Tinaphong also discloses the recovery unit comprises a lid (fig 5, item 34).  
The combination and Tinaphong are analogous because they are from the same field of endeavor, namely recovery units.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Goldfain to include the swivel lid, as taught by Tinaphong.  The motivation for doing so would have been the simple substitution of one device for another to obtain predictable results.  MPEP §2143(B).  Goldfain’s lid is for containing a credit card or identification, while Tinaphong’s is to expose antennas.  
With respect to claim 7, Tinaphong discloses said lid comprises a second plurality of antennas (2) positioned along a first surface thereof and adapted to receive the RF signal (par 33).  Walsh discloses that antennas can be “planar”, as discussed above.
With respect to claim 8, Tinaphong discloses antennas within the lid (see fig 5-10).  Any two of these are interpreted as a second plurality along a first lid surface and another two are interpreted as a third plurality of antennas positioned along a second surface thereof and adapted to receive the RF signal.  Walsh discloses the antennas are “planar”.
Tinaphong’s second and third plurality are in the same general location.  Interpreting some of them as being “along” a top of the lid or the bottom of the lid does not change their structure or functionality.  This interpretation is not prohibited by the breadth of the claim language.  The claim does not define the shape/size of the lid.  And the claim only broadly recite that a plurality of antennas are “positioned along” one of the surfaces.  This language is too broad to explicitly recite the locations of the second and third pluralities.  
With respect to claim 9, Tinaphong discloses said recovery unit further comprises a second plurality of antennas (2; Walsh discloses they are “planar”) disposed along both top and bottom surfaces of the recovery unit (see fig 5-11).  The references are analogous, as discussed above.
With respect to claim 21, Goldfain discloses the received AC (RF) power is rectified and supplied to a battery, but does not expressly disclose a DC-DC converter.  Tinaphong (all figures, all text) discloses a recovery unit (fig 5-10, item 32) for receiving wireless power, storing it in a battery, and later supplying it to a cell phone.  Tinaphong also discloses the recover unit comprises a DC-DC converter (fig 2, any of items 20, 22, 28).  The claim does not recite where the converter is located, where it receives input power from or to where it supplies converted power.
The combination and Tinaphong are analogous because they are from the same field of endeavor, namely recovery units.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Goldfain to include a converter, as taught by Tinaphong.  The motivation for doing so would have been to modify the received voltage into the proper potential needed for storage and/or for supplying to the attached cell phone.
With respect to claim 22, the combination discloses a voltage regulator (any of 20, 22, and 28).  Tinaphong’s first converter (20) supplies power to a USB cable.  This obviously requires a regulated voltage.  The references are analogous, as discussed above. 
With respect to claims 33-36, the combination discloses the recited limitations, as discussed above in the art rejections of claims 6-9, respectively. 
Claims 16-20, 2, 38-41 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Walsh and Park (US 2015/0245186).
With respect to claim 16, Goldfain discloses a recovery unit that interacts with a cell phone, but does not expressly disclose the recovery unit comprises an accelerometer.  Park (fig 4; par 100-110) discloses a unit (430) that interacts with a cell phone (410) and comprises an accelerometer (439) for measuring acceleration.
Goldfain and Park are analogous because they are from the same field of endeavor, namely devices that wirelessly interact with cell phones.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Goldfain recovery unit to include an accelerometer, as taught by Park.  The motivation for doing so would have been to sense acceleration.
The claim provides no use or function for the accelerometer.  Accelerometers are generally known in the art “for measuring acceleration”.  Physically including one within the Goldfain recovery unit, where the accelerometer is never used and its sensed values are never acted upon, is within the level of ordinary skill in the art.  The Applicants have not rebutted this interpretation or provided any clarifying amendments. 
With respect to claims 17-18, Park discloses a gyroscope (440) for measuring orientation and angular velocity and a magnetometer (438) for measuring magnetic field.  As with the accelerometer of claim 16, the gyroscope and magnetometer are never used.  Physically including a generically named device, that is never used, is within the level of ordinary skill in the art. 
With respect to claim 19, Park discloses said recovery unit further comprises a processor (431) for processing data received from any one of the wireless communication circuit (434), the accelerometer (439), the gyroscope (440) and the magnetometer (438).  
The claim recites that the processor is “for processing data received from”.  This indicates an intended use of the processor to input data.  The source of the data does not appear to impart any narrowing structure on the processor.  The input that lets the processor input data from the accelerometer is the same piece of metal that would let it input data from a gyroscope.  If the Applicants intend for the claimed processor to be programmed to carry out some data analysis, then the claim should be amended to explicitly recite that functionality.  No clarifying amendments or explanation has been provided in the most recent reply.
With respect to claim 20, Goldfain discloses said wireless communication circuit communicates via Bluetooth (par 156).  Cell phones are known to communicate via Bluetooth as well.  Therefore, the Goldfain wireless communication circuit has the structure necessary to receive information from the cell phone.  
Thus, the combination has the necessary structure to render obvious a wireless communication circuit that “receives information about inertial and orientation of the mobile device.”.
The Examiner notes that the mobile device isn’t claimed. Therefore, there cannot be any actual communication within the scope of claim 20.  Since the combination teaches the wireless communication circuit to receive signals from the mobile device, the claim functionality is obvious. 
With respect to claim 23, as discussed above in the art rejection of claim 20, the combination teaches the structure necessary to complete the functionality of “said recovery unit provides information about its orientation to the power generating unit via the wireless communication circuit”.  Goldfain discloses Bluetooth communication and Park discloses sensors to gather the recited information.  Thus, the combination contains the structure necessary to send the named information. 
With respect to claim 38, Park (fig 4) discloses a recovery unit that comprises: an inertia measurement unit (439); a magnetometer (438); and a processor (431) for controlling and processing data received from the wireless communication circuit, the inertia measurement unit and the magnetometer (see the art rejection of claim 19).  The references are analogous, as discussed above.  
With respect to claims 39-41, Park discloses the recovery unit includes a collection of sensors.  Park (fig 2; par 74) discloses that these sensors comprise a barometer (240C), a temperature sensor (240J) and a humidity sensor (240J).
With respect to claim 46, Park discloses said recovery unit provides information about elevation (via 240C), temperature and humidity (via 240J) to a secondary device via the wireless communication circuit (via 220; par 66).  Within the combination, Parks data is transmitted via Godlfain’s wireless communication circuit (3440).  
With respect to claim 47, Park discloses said recovery unit provides information about its orientation (via 240B, 240E) to the power generating unit via the wireless communication circuit (via Goldfain’s wireless communication circuit 3440).  
Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Walsh, Park and Tinaphong
With respect to claims 42-43, Tinaphong discloses the DC-DC converter (22) and voltage regulator (20), as discussed above in the art rejections of claims 21-22.  The references are analogous, as discussed above. 
With respect to claim 44, Tinaphong discloses an amplifier (28; par 42).  Converter 28 is a boost converter; thus, its output voltage is “amplified” from its input. 
With respect to claim 45, Goldfain (3410) and Tinaphong (14 or 18) disclose the recovery unit of claim 44 further comprises an energy storage unit.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836